 Case 3:18-cv-01986-K-BH Document 11 Filed 05/29/20            Page 1 of 1 PageID 97



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

RICO DUKES,                                 )
        Plaintiff,                          )
vs.                                         )   No. 3:18-CV-1986-K
                                            )
DENTON COUNTY COURT                         )
AND JAIL, et al.,                           )
           Defendants.                      )


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court. By separate

judgment, the plaintiff’s claims will be dismissed without prejudice for improper venue.

      SO ORDERED.

      Signed May 29th, 2020.


                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
